--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Corporate Capital Trust 8-K [cct-8k_061213.htm]
 
Exhibit 10.1
 
Committed Facility Agreement

--------------------------------------------------------------------------------

BNP PARIBAS PRIME BROKERAGE, INC., ON BEHALF OF ITSELF AND AS AGENT FOR THE BNPP
ENTITIES (“BNPP PB, Inc.”) and the counterparty specified on the signature page
(“Customer”), hereby enter into this Committed Facility Agreement (this
“Agreement”), dated as of the date specified on the signature page.
 
Whereas BNPP PB, Inc. and Customer have entered into the U.S. PB Agreement,
dated as of the date hereof (the “U.S. PB Agreement”);
 
Whereas BNPP PB, Inc., Customer and State Street Bank and Trust Company (the
“Custodian”) have entered into the Special Custody and Pledge Agreement, dated
the date hereof (the “Special Custody Agreement” and together with this
Agreement and the U.S. PB Agreement, the “40 Act Financing Agreements”);
 
Whereas this Agreement supplements and forms part of the other 40 Act Financing
Agreements and sets out the terms of the commitment of BNPP PB, Inc. to provide
financing to Customer under the 40 Act Financing Agreements.
 
Now, therefore, in consideration of the foregoing promises and for other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
 
 
1.
Definitions -

 
 
(a)
Capitalized terms not defined in this Agreement have the respective meanings
assigned to them in the U.S. PB Agreement. The 40 Act Financing Agreements are
included in the term “Contract,” as defined in the U.S. PB Agreement.

 
 
(b)
“Account Agreement” means the Account Agreement attached as Exhibit A to the
U.S. PB Agreement.

 
 
(c)
“Borrowing” means a draw of cash financing by Customer from BNPP PB, Inc.
pursuant to Section 2 of this Agreement.

 
 
(d)
“Closing Date” means _______________________, 2013.

 
 
(e)
“Collateral Requirements” means margin requirements set forth in Appendix A
attached hereto.

 
 
(f)
“Maximum Commitment Financing” means USD $200,000,000.

 
 
(g)
“Net Asset Value” means, with respect to Customer, the net asset value per share
of common stock issued by Customer calculated in accordance with Customer’s
commercially reasonable internal policies and procedures.

 
 
(h)
“Net Asset Value Floor” means, with respect to Customer, an amount equal to 50%
of Customer’s Net Asset Value in effect as of the Closing Date (such 50% amount,
the “Execution Date NAV Floor”); provided, however, that following the date
hereof, the Net Asset Value Floor shall be the greater of (i) the Execution Date
NAV Floor or (ii) 50% of the Net Asset Value of Customer, calculated based on
the Customer’s Net Asset Value as of its most recent fiscal year end subsequent
to the date hereof.

 
 
(i)
“Outstanding Debit Financing” means the aggregate cash borrowings under the 40
Act Financing Agreements. For the purposes of calculating such aggregate cash
borrowings, if Customer holds debit cash balances in non-USD currencies, BNPP
PB, Inc. will convert each of these balances into USD at prevailing market rates
in a commercially reasonable manner to determine Customer’s aggregate cash
borrowings.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(j)
“1940 Act” means the Investment Company Act of 1940, as amended.

 
 
2.
Borrowings -

 
Subject to the terms hereof, BNPP PB, Inc. shall make available cash financing
under the 40 Act Financing Agreements in an amount up to the relevant Maximum
Commitment Financing. Such cash financing shall be made available in immediately
available funds. Customer may borrow under this Section 2, prepay pursuant to
Section 4 and reborrow under this Section 2 without penalty.
 
On the Closing Date, subject to the terms hereof, BNPP PB, Inc. shall make funds
available to Customer in an amount up to the Maximum Commitment Financing. Each
subsequent Borrowing (not to exceed, in the aggregate with each other
outstanding Borrowing, the Maximum Commitment Financing) shall be made on
written notice (the “Borrow Request”), given by Customer to BNPP PB, Inc. not
later than 11:00 A.M. (New York City time) on the Business Day immediately
preceding the date of the proposed Borrowing (which must be a Business Day) by
Customer. Subject to Section 7, BNPP PB, Inc. shall, before 11:00 A.M. (New York
City time) on the date of such Borrowing, make available to Customer the amount
of such Borrowing (provided that the Outstanding Debit Financing, taking into
account the amount specified in the Borrow Request, does not exceed the Maximum
Commitment Financing) payable to the account designated by the Customer in such
Borrow Request.
 
 
3.
Repayment -

 
 
(a)
Upon the occurrence of a Facility Termination Event, an event described in
Section 15(a) hereof, or the date specified in the Facility Modification Notice
as described in Section 6, all Borrowings (including all accrued and unpaid
interest thereon and all other amounts owing or payable hereunder) may be
recalled by BNPP PB, Inc. in accordance with Section 1 of the U.S. PB Agreement.

 
 
(b)
Upon the occurrence of a Default, the BNPP Entities shall have the right to take
any action described in Section 13(b) hereof.

 
 
4.
Prepayments -

 
Customer may, upon at least one Business Day’s notice to BNPP PB, Inc. stating
the proposed date and aggregate principal amount of the prepayment, prepay all
or any portion of the outstanding principal amount of the Outstanding Debit
Financing, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided that Customer shall continue to be obligated
to pay the Commitment Fee as set forth in Appendix B attached hereto.
 
 
5.
Interest -

 
Customer shall pay interest on the outstanding principal amount of each
Borrowing from the date of such Borrowing until such principal amount has been
paid in full, at the rates specified in Appendix B attached hereto. Such
interest shall be payable monthly, and if not paid when due, any unpaid interest
shall be capitalized on the principal balance as additional cash borrowing by
the Customer; provided that, notwithstanding such capitalization, the failure
by Customer to pay such interest when due, shall be a failure of Customer to
comply with an obligation under this Agreement (after giving effect to any
applicable notice requirement or grace period).
 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Scope of Committed Facility -

 
Subject to Section 7, BNPP PB, Inc. shall make available cash financing under
the 40 Act Financing Agreements in an aggregate amount up to the relevant
Maximum Commitment Financing, and may not take any of the following actions
except upon at least 364 calendar days’ prior notice (the “Facility Modification
Notice”) (the date such Facility Modification Notice is sent, the “Notice
Date”):
 
 
(a)
modify the method for calculating the Collateral Requirements;

 
 
(b)
recall or cause repayment of any cash loan under the 40 Act Financing
Agreements;

 
 
(c)
modify the interest rate spread on cash loans under the 40 Act Financing
Agreements, as set forth in Appendix B attached hereto;

 
 
(d)
modify any other fees specified in Appendix B attached hereto; or

 
 
(e)
terminate this Agreement or any of the 40 Act Financing Agreements.

 
 
7.
Conditions for Committed Facility -

 
The commitment as set forth in Sections 2 and 6 only applies so long as –
 
 
(a)
Customer satisfies the Collateral Requirements;

 
 
(b)
no Default or Facility Termination Event has occurred and is continuing; and

 
 
(c)
there has not occurred any termination of this Agreement (including, without
limitation, pursuant to Section 15).

 
 
8.
Arrangement and Commitment Fee -

 
 
(a)
Customer shall pay when due an Arrangement Fee as set forth in Appendix B
attached hereto.

 
 
(b)
Customer shall pay when due a Commitment Fee as set forth in Appendix B attached
hereto.

 
 
9.
Substitution -

 
 
(a)
After BNPP PB, Inc. sends a Facility Modification Notice, Customer may not
substitute any collateral, provided that Customer may, subject to the Special
Custody Agreement, purchase and sell portfolio securities in the ordinary course
of business consistent with its investment restrictions; provided further that
BNPP PB, Inc. may permit substitutions upon request, which permission shall not
be unreasonably withheld; provided further that for substitutions of
rehypothecated collateral, such collateral shall be returned for substitution
within a commercially reasonable period (in any event no sooner than the
standard settlement period applicable to such collateral).

 
 
(b)
Prior to BNPP PB, Inc. sending a Facility Modification Notice, Customer may,
subject to the Special Custody Agreement, substitute collateral, provided that
for substitutions of rehypothecated collateral, such collateral shall be
returned for substitution within a reasonable period (in any event no sooner
than the standard settlement period applicable to such collateral).

 
 
10.
Collateral Delivery -

 
 
 
If notice of a Collateral Requirement is sent to Customer: (i) on or before
11:00 a.m. on any Business Day, then Customer shall deliver all required
Collateral no later than the close of business on such Business Day, and
(ii) after 11:00 a.m. on any Business Day, then Customer shall deliver all
required Collateral no later than the close of business on the immediately
succeeding Business Day.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
Unless a Default or Facility Termination Event (other than a Facility
Termination Event under Section 13(c)(ii)) has occurred and is continuing,
subject to Section 17(b) of the Account Agreement, on any Business Day prior to
the Notice Date, to the extent that there is margin in the Special Custody
Account (as defined in the Special Custody Agreement) in excess of the
Collateral Requirements (such excess, the “Margin Excess”), if a request for
return or delivery of Margin Excess is sent to BNPP PB, Inc.: (a) on or before
11:00 a.m. New York City time on any Business Day, then BNPP PB, Inc. shall, no
later than the close of business on such Business Day, provide an Advice from
Counterparty (as defined in the Special Custody Agreement) to Custodian
instructing for the release of such Margin Excess pursuant to section 4 of the
Special Custody Agreement, and (b) after 11:00 a.m. New York City time on any
Business Day, then BNPP PB, Inc. shall, no later than the close of business on
the immediately succeeding Business Day, provide an Advice from Counterparty (as
defined in the Special Custody Agreement) to Custodian instructing for the
release of such Margin Excess pursuant to section 4 of the Special Custody
Agreement; provided that it shall not be a breach of this Agreement if a failure
to provide such Advice from Counterparty is caused by an error or omission of an
administrative or operational nature and BNPP PB, Inc. provides such Advice from
Counterparty by the close of business on the next following Business Day after
such Advice from Counterparty was to be provided pursuant to the immediately
preceding provisions. For the avoidance of doubt, to the extent Customer’s
request for Margin Excess is a request for a return of securities Collateral,
BNPP PB, Inc. shall only be obligated to instruct for the release of such
securities Collateral to the extent such securities Collateral has not been
re-hypothecated pursuant to Exhibit B to the Account Agreement.

 
 
11.
Representations and Warranties -

 
Customer hereby makes all the representations and warranties set forth in
Section 5 of the Account Agreement, which are deemed to refer to this Agreement,
and such representations and warranties shall survive each transaction and the
termination of the 40 Act Financing Agreements.
 
 
12.
Financial Information -

 
Customer shall provide BNPP PB, Inc. with copies of –
 
 
(a)
the most recent annual report of Customer containing financial statements
certified by independent certified public accountants and prepared in accordance
with generally accepted accounting principles in the United States, as soon as
available and in any event within 120 calendar days after the end of each fiscal
year of Customer;

 
 
(b)
a monthly statement of the leverage and asset coverage ratios of Customer and a
monthly disclosure of Customer’s consolidated aggregate net asset value as of
the last day of each calendar month as soon as available and in any event within
15 calendar days after the end of each calendar month;

 
 
(c)
the estimated Net Asset Value statement of Customer within one (1) Business Day
of request therefor by BNPP PB, Inc.

 
Notwithstanding anything to the contrary herein, if the Net Asset Value of
Customer or most recent annual report of Customer (the “Reports”) are available
on Customer’s website and Customer provides BNPP PB, Inc. a working link to such
Reports sent to rcm_regulated_funds@us.bnpparibas.com, such Reports shall be
deemed delivered to BNPP PB, Inc. without further action by Customer.
 
 
 

--------------------------------------------------------------------------------

 
 
 
13.
Termination -

 
 
(a)
Upon the occurrence and continuance of a Facility Termination Event, BNPP PB,
Inc. shall have the right to terminate this Agreement, accelerate the maturity
of any and all Borrowings to be immediately due and payable, modify the method
for calculating the Collateral Requirements, and modify any interest rate
spread, fees, charges, or expenses, in each case, in accordance with the
timeframes specified in the U.S. PB Agreement.

 
 
(b)
Upon the occurrence of a Default, if such Default is at that time continuing,
the BNPP Entities may terminate any of the 40 Act Financing Agreements and/or
take Default Action or any other action provided for under the 40 Act Financing
Agreements.

 
 
(c)
Each of the following events constitutes a “Facility Termination Event”:

 
 
i.
the occurrence of a default, termination event or similar condition (howsoever
characterized, which, for the avoidance of doubt, includes the occurrence of an
Additional Termination Event under an ISDA Master Agreement) by Customer under
any contract or agreement with a third party, where the aggregate principal
amount of any such contract or agreement (which, for the avoidance of doubt,
includes any obligations with respect to borrowed money or other assets in
connection with such contract or agreement) is not less than the lesser of (x)
3% of the Net Asset Value of Customer and (y) USD $20,000,000;

 
 
ii.
there occurs any change in BNPP PB, Inc.’s interpretation of any Applicable Law
or the adoption of or any change in the same that, in the reasonable opinion of
external nationally recognized counsel to BNPP PB, Inc., has the effect with
regard to BNPP PB, Inc. of impeding or prohibiting the arrangements under the 40
Act Financing Agreements (including, but not limited to, imposing or adversely
modifying or affecting the amount of regulatory capital to be maintained by BNPP
PB, Inc.); provided, however, that it shall not be a Facility Termination Event
if there occurs a change in, or change in BNPP PB, Inc.’s interpretation of, any
Applicable Law that results in a cost increase to BNPP PB, Inc. (as determined
in its sole discretion), rather than a prohibition (as determined in BNPP PB,
Inc.’s sole discretion), and such cost increase is accepted by Customer (for the
avoidance of doubt, such cost increase may be implemented by adjusting the fees
and rates in Appendix B or in any other manner, as determined by BNPP PB, Inc.
in its sole discretion);

 
 
iii.
(A) as of the close of Customer’s business on the last Business Day of a month
(the “Determination Date”), the Net Asset Value of Customer has declined by
thirty percent (30%) or more from the Net Asset Value of Customer as of the
first Business Day of the immediately preceding one-month period then ending; or
(B) as of the Determination Date, the Net Asset Value of Customer has declined
by forty percent (40%) or more from the Net Asset Value of Customer as of the
first Business Day of the immediately preceding three-month period then ending;
or (C) as of the Determination Date, the Net Asset Value of Customer has
declined by fifty percent (50%) or more from the Net Asset Value of Customer as
of the first Business Day of the immediately preceding 12-month period then
ending;

 
 
iv.
the investment management agreement between Customer and its investment advisor
(“Advisor”) is terminated or the Advisor otherwise ceases to act as investment
advisor of Customer; provided, however, such termination or cessation shall not
constitute a Facility Termination Event if there is a replacement investment
advisor appointed immediately who is either (A) and affiliate of the Advisor or
(B) acceptable to BNPP PB, Inc. in its good faith discretion;

 
 
v.
Customer violates Section 61 of the 1940 Act;

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
vi.
Customer fails to make any filing necessary to comply with the rules of any
exchange in which its shares are listed where such failure continues for five
(5) Business Days after written notice to Customer by BNPP PB, Inc.;

 
 
vii.
Customer is not classified as a “closed-end company” as defined in Section 5 of
the 1940 Act; or

 
 
viii.
Customer changes its fundamental investment policies.

 
 
(d)
Each of the following events constitutes a “Default” and shall be an “Event of
Default” for purposes of the Account Agreement:

 
 
i.
Customer fails to meet the Collateral Requirements within the time periods set
forth in Section 10, provided that, it shall not be a Default if such failure is
caused by an error or omission of an administrative or operational nature of
which Customer has notified BNPP PB, Inc. on the day such posting was due and
(A) funds were available for Customer to post when due and (B) such posting is
made by the close of business on the immediately following Business Day after
such posting was originally due;

 
 
ii.
Customer fails to deliver its financial information within the time periods set
forth in Section 12 and such failure is not remedied within (A) five (5) days
for a failure under Sections 12(a) and 12(b), and (B) one (1) Business Day for a
failure under Section 12(c);

 
 
iii.
the Net Asset Value of Customer declines below the Net Asset Value Floor;

 
 
iv.
any representation or warranty made or deemed made by Customer to BNPP PB, Inc.
under any 40 Act Financing Agreement (including under Section 11 herein) proves
false or misleading when made or deemed made;

 
 
v.
Customer fails to comply with or perform any other agreement or obligation under
this Agreement or the other 40 Act Financing Agreements;

 
 
vi.
Customer becomes bankrupt, insolvent, or subject to any bankruptcy,
reorganization, insolvency or similar proceeding or all or substantially all its
assets become subject to a suit, levy, enforcement, or other legal process where
a secured party maintains possession of such assets, has a resolution passed for
its winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger), seeks or becomes subject to the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official for it or for all or substantially
all its assets, has a secured party take possession of all or substantially all
its assets, or takes any action in furtherance of, or indicating its consent to
or approval of, any of the foregoing acts; or

 
 
vii.
the occurrence of a default, termination event or similar condition (howsoever
characterized, which, for the avoidance of doubt, includes the occurrence of an
Additional Termination Event under an ISDA Master Agreement) by, or with respect
to, Customer under any contract or agreement with a BNPP Entity or affiliate of
a BNPP Entity.

 
 
(e)
Customer shall have the right to terminate this Agreement upon 180 days’ prior
notice.

 
 
14.
Notices -

 
Notices under this Agreement shall be provided pursuant to Section 12(a) of the
Account Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 
15.
Compliance with Applicable Law -

 
 
(a)
Notwithstanding any of the foregoing, if required by Applicable Law (including,
for the avoidance of doubt, any new or amended rules, requests, guidelines and
directives promulgated in connection with the Dodd-Frank Wall Street Reform and
Consumer Protection Act) –

 
 
i.
the BNPP Entities may terminate any 40 Act Financing Agreement and any Contract;

 
 
ii.
BNPP PB, Inc. may recall any outstanding cash loan under the 40 Act Financing
Agreements;

 
 
iii.
BNPP PB, Inc. may modify the method for calculating the Collateral Requirements;
and

 
 
iv.
the BNPP Entities may take Default Action;

 
each action shall be taken solely to the extent required to comply with
Applicable Law.
 
 
(b)
This Agreement will not limit the ability of BNPP PB, Inc. to change the product
provided under this Agreement and the 40 Act Financing Agreements as necessary
to comply with Applicable Law (including, for the avoidance of doubt, any new or
amended rules, requests, guidelines and directives promulgated in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act).

 
 
16.
Miscellaneous -

 
 
(a)
In the event of a conflict between any provision of this Agreement and the other
40 Act Financing Agreements, this Agreement prevails.

 
 
(b)
This Agreement is governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflict of laws doctrine other
than Title 14 of Article 5 of New York General Obligations Law.

 
 
(c)
Section 16(c) of the Account Agreement is hereby incorporated by reference in
its entirety and shall be deemed to be a part of this Agreement to the same
extent as if such provision had been set forth in full herein.

 
 
(d)
Notwithstanding anything in any of the 40 Act Financing Agreements to the
contrary, if any of the BNPP Entities (the “Assignor”) assigns its rights
hereunder or any interest herein or under any other 40 Act Financing Agreement
to any other person (such person, including any subsequent assignee, referred to
herein as an “Assignee”), Customer shall in no event be required to pay to
Assignee any additional amounts with respect to Taxes under any provision herein
(or in any of the 40 Act Financing Agreements) in excess of the amounts Customer
was required to pay with respect to payments made to Assignor prior to such
assignment.

 
 
(e)
This Agreement may be executed in counterparts, each of which will be deemed an
original instrument and all of which together will constitute one and the same
agreement.



(The remainder of this page is blank.)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of June 4, 2013.
 

  CORPORATE CAPITAL TRUST, INC.         By: /s/ Paul S. Saint-Pierre     Name:
Paul S. Saint-Pierre     Title: Chief Financial Officer

 

 
BNP PARIBAS PRIME BROKERAGE, INC., ON BEHALF OF ITSELF AND AS AGENT FOR THE BNPP
ENTITIES
        By:
/s/ Raphael Masgnaux
    Name:
Raphael Masgnaux
    Title:
Managing Director

 

  By:
/s/ M. Andrews Yeo
   
Name: M. Andrews Yeo
   
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A – Collateral Requirements 

--------------------------------------------------------------------------------

THIS APPENDIX forms a part of the Committed Facility Agreement entered into
between BNP Paribas Prime Brokerage, Inc. (“BNPP PB, Inc.”) and Corporate
Capital Trust, Inc. (“Customer”) (the “Committed Facility Agreement”).
 
 
1.
Collateral Requirements - 

 
 
 
The Collateral Requirements in relation to all positions held in the accounts
established pursuant to the 40 Act Financing Agreements (the “Positions”) shall
be the greatest of:

 
 
 
(a) the Total Portfolio Margin Requirements;

 
 
 
(b) the sum of the collateral requirements of such Positions as per Regulation T
or Regulation X, as applicable, of the Board of Governors of the Federal Reserve
System, as amended from time to time;

 
 
 
(c) the sum of the collateral requirements of such Positions as per Financial
Industry Regulatory Authority Rule 4210(g), as amended from time to time, to the
extent applicable; or

 
 
 
(d) 35% of the Portfolio Gross Market Value.

 
 
2.
Eligible Securities - 

 
 
(a)
Positions in the following eligible fixed income security types (“Eligible
Securities”, which term shall exclude any securities described in Section 2(b))
are covered under the Committed Facility Agreement:

 
 
i.
non-convertible corporate debt securities or preferred securities, provided such
securities (A) are issued by an issuer incorporated in one of the following
countries: Australia, Austria, Belgium, Canada, Denmark, Finland, France,
Germany, Greece, Ireland, Italy, Japan, Luxembourg, Netherlands, New Zealand,
Norway, Portugal, Spain, Sweden, Switzerland, United Kingdom, United States, (B)
are denominated in USD, and (C) are capable of being valued by BNPP PB, Inc. on
a daily basis based on internal or external pricing sources.

 
 
(b)
Notwithstanding the foregoing, the following will not be part of the collateral
commitment and shall have no collateral value (and for the avoidance of doubt,
shall be excluded from the Portfolio Gross Market Value for purposes of
calculating the Collateral Requirements hereunder):

 
 
i.
any security type not covered above, as determined by BNPP PB, Inc. in its sole
discretion;

 
 
ii.
any short security position;

 
 
iii.
any security offered through a private placement or any restricted securities,
except Rule 144A securities related to Debt Securities;

 
 
iv.
any security that is not maintained as a book-entry security on The Depository
Trust Company;

 
 
v.
any securities that are municipal securities, asset-backed securities, mortgage
securities, Payment-in-Kind Securities or Structured Securities (notwithstanding
the fact that such securities would otherwise be covered);

 
 
1

--------------------------------------------------------------------------------

 
 
 
vi.
any Debt Security Position which has a Current Market Value that is greater than
35% of the Issue Size;

 
 
vii.
any Debt Security which was initially sold as part of an issuance of less than
$50,000,000, as determined by BNPP PB, Inc.;

 
 
viii.
any Positions with a long-term debt rating below CCC- by S&P or below Caa3 by
Moody’s;

 
 
ix.
any Debt Security that is a defaulted Debt Security; and

 
 
x.
to the extent that the Gross Market Value of all positions with a long-term debt
rating of CCC+, CCC or CCC- by S&P or Caa1, Caa2 or Caa3 by Moody’s (excluding,
for the avoidance of doubt, unrated securities), exceeds 35% of the Portfolio
Gross Market Value, any Positions in excess of such 35% (and BNPP PB, Inc. shall
determine in its sole discretion which specific securities shall be considered
to be in excess of such 35%).

 
 
3.
Total Portfolio Margin Requirements - 

 
 
 
The “Total Portfolio Margin Requirements” in relation to Positions consisting of
Eligible Securities shall be determined according the following formula:
max(Aggregate Position Level Margin Charge, Issuer Concentration Charge, Sector
Concentration Charge).



 
 
 
(a)  Aggregate Position Level Margin Charge.

 
 
 
The “Aggregate Position Level Margin Charge” in relation to Positions consisting
of Eligible Securities shall be the sum of all the Position Level Margin Charges
for all such Positions.

 
 
 
The “Position Level Margin Charge” for each Position consisting of Eligible
Securities shall be the product of (i) the product of (A) the Debt Core Rate and
(B) the Debt Liquidity Factor, and (ii) the Current Market Value of such
Position.

 
 
 
The “Debt Core Rate” shall be determined pursuant to the following table. For
the avoidance of doubt, linear interpolation shall be used to determine the Debt
Core Factor applicable to such Debt Securities between points on the table
below.



 

 
Years to Maturity
Spread to Treasuries
1
3
5
10
20
Treasuries
2%
2%
4%
4%
4%
2%
10%
10%
10%
10%
10%
5%
12%
15%
18%
22%
25%
8%
20%
25%
30%
32%
35%
10%
25%
30%
35%
40%
45%
12%
35%
40%
45%
50%
50%
15%
40%
45%
50%
50%
50%
>15%
Debt Core Rate shall be the greater of (i) 60% of Current Market Value and (ii)
30% of Face Value

 
 
 
The “Debt Liquidity Factor” shall be determined pursuant to the following table
as a percent of Issue Size. For the avoidance of doubt, linear interpolation
shall be used to determine the Debt Liquidity Factor applicable to such Debt
Securities between points on the table below.



 
 
2

--------------------------------------------------------------------------------

 
 
Percent of Issue Size
Debt Liquidity Factor
9% or less
1.0 (no liquidity charge)
12%
2.5
30%
3.0
35%
3.0



 
(b)
Issuer Concentration Charge

 
The Issuer Concentration Charge is determined by grouping Positions consisting
of Eligible Securities according to Issuer (each such grouping, an “Issuer
Position”). BNPP PB, Inc. shall aggregate the three Issuer Positions with the
largest Gross Market Values (expressed as a positive number) in accordance with
the following formula; provided that if there is only one Issuer Position, then
the Issuer Concentration Charge shall equal 100% of such Issuer Position.
 
“Issuer Concentration Charge” = (125% x Issuer Position with largest Gross
Market Value) + (25% x Issuer Position with 2nd largest Gross Market Value) +
(15% x largest Issuer Position with 3rd largest Gross Market Value)
 
 
(c)
Sector Concentration Charge

 
The Sector Concentration Charge is determined by grouping Positions consisting
of Eligible Securities in the same industry sector (as classified by Bloomberg)
(each such grouping, a “Sector Position”). BNPP PB, Inc. shall determine the
Sector Position with the largest Gross Market Value and calculate the Sector
Concentration Charge in accordance with the following formula.
 
“Sector Concentration Charge” = 70% Sector Position with largest Gross Market
Value
 
 
4.
Positions Outside the Scope of this Appendix - 

 
For the avoidance of doubt, the Collateral Requirements set forth herein are
limited to the types and sizes of securities specified herein. The Collateral
Requirement for any Position or part of a Position not covered by the terms of
this Appendix shall be determined by BNPP PB, Inc. in its sole discretion.
 
 
5.
One-off Collateral Requirements - 

 
From time to time BNPP PB, Inc., in its sole discretion, may agree to a
different Collateral Requirement than the Collateral Requirement determined by
this Appendix for a particular Position; provided that, for the avoidance of
doubt, the commitment in Section 6(a) of the Committed Facility Agreement shall
apply only with respect to the Collateral Requirements based upon the Total
Portfolio Margin Requirements determined pursuant to Section 3 hereof and BNPP
PB, Inc. shall have the right at any time to increase the Collateral Requirement
for such Position up to the Collateral Requirement that would be required as
determined in accordance to Section 3 hereof.
 
 
6.
Certain Definitions - 

 
 
(a)
“Bloomberg” means the Bloomberg Professional service.

 
 
(b)
“Current Market Value” means with respect to a Position, an amount equal to the
product of (i) the number of units of the relevant security and (ii) the price
per unit of the relevant security (as determined by BNPP PB, Inc. in its good
faith discretion).

 
 
3

--------------------------------------------------------------------------------

 
 
 
(c)
“Debt Security” means non-convertible preferred securities and corporate debt
securities.

 
 
(d)
“Face Value” means the value in USD representing the principal of a Debt
Security.

 
 
(e)
“Gross Market Value” of one or more Positions means an amount equal to the sum
of all Current Market Values of all such Positions, where, for the avoidance of
doubt, the Current Market Value of each Position is expressed as a positive
number whether or not such Position is held long.

 
 
(f)
“Issue Size” means with respect to a Position in a Debt Security of an Issuer,
the Current Market Value of all such Debt Securities issued by the Issuer and
still outstanding.

 
 
(g)
“Issuer” means, with respect to a Debt Security, the ultimate parent company or
similar term as used by Bloomberg; provided that, if the relevant security was
issued by a company or a subsidiary of a company that has issued common stock,
the Issuer shall be deemed to be the entity that has issued common stock;
provided further that, with respect to any exchange-traded funds, the Issuer of
such securities shall be the index to which the relevant securities relate, if
any.

 
 
(h)
“Moody’s” means Moody’s Investor Service, Inc.

 
 
(i)
“Payment-in-Kind Securities” means any security that permits the Issuer to pay
the holder of such security with additional securities or assets in place of
cash.

 
 
(j)
“Portfolio Gross Market Value” means the Gross Market Value of all of the
Positions that are Eligible Securities.

 
 
(k)
“Spread to Treasuries” means, with respect to a Debt Security, the spread of
such Debt Security to U.S. Treasury securities as determined by BNPP PB, Inc. in
its good faith discretion.

 
 
(l)
“Structured Securities” means any security (i) the payment to a holder of which
is linked to a different security, provided that such different security is
issued by a different issuer or (ii) structured in such a manner that the credit
risk of acquiring the security is primarily related to an entity other than the
issuer of the security itself.

 
 
(m)
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

 
 
4

--------------------------------------------------------------------------------

 
 
Appendix B


Pricing


CORPORATE CAPITAL TRUST, INC.
 
Financing Rate
 

Customer Debit Rate


  1 Month LIBOR + 110 bps


ISO Code


USD
 
Arrangement Fee
 
Customer shall pay an arrangement fee (the “Arrangement Fee”) to BNPP PB, Inc.
equal to the product of the Maximum Commitment Financing and 20 bps and shall
pay such Arrangement Fee on the execution date of the Committed Facility
Agreement.



Commitment Fee
 

Customer shall pay a commitment fee (the “Commitment Fee”) to BNPP PB, Inc.
equal to sum of the Daily Commitment Fees over the relevant calculation period,
when the amount calculated under the Financing Rate above is due. For purposes
of this section, the “Daily Commitment Fee” on each day shall be the product of
(a) the difference between (i) the Maximum Commitment Financing and (ii) the
current Outstanding Debit Financing, (b) 1/360 and (c) 55 bps.
 
 

--------------------------------------------------------------------------------

 




 



